               Case 5:21-mj-00010-JLT Document 6 Filed 03/16/21 Page 1 of 1

 1

 2

 3

 4

 5                              IN THE UNITED STATES DISTRICT COURT

 6                                 EASTERN DISTRICT OF CALIFORNIA

 7
     UNITED STATES OF AMERICA,                          CASE NO. 5:21-MJ-00010-JLT
 8
                                  Plaintiff,
 9                                                      [PROPOSED] ORDER UNSEALING COMPLAINT,
                           v.                           ARREST WARRANT AND AFFIDAVIT
10
     MIGUEL ALBERTO BURGOS,
11
                                 Defendant.
12

13
            Upon application of the United States of America and good cause having been shown,
14
            IT IS HEREBY ORDERED that the complaint, arrest warrant, and affidavit in the above-
15
     captioned matter be, and are, hereby ordered unsealed.
16

17    Dated:    March15, 2021
                                                          JENNIFER L. THURSTON
18                                                        CHIEF U.S. MAGISTRATE JUDGE
19

20
21

22

23

24

25

26

27

28


      [PROPOSED] ORDER TO UNSEAL COMPLAINT
